Jenkins, P. J.
In the instant suit on a policy of life insurance, where the petition showed on its face that the payment of premiums had been discontinued more than six months prior to the death of the insured, and no copy of the policy was attached to the petition, and it was not alleged that the particular policy sued on contained a provision extending its benefits after a lapse on account of the nonpayment of premiums, and therefore it did not appear that the policy was of force at the time of the death of the insured, the court did not err in sustaining the demurrer of the defendant.

Judgment affirmed.


Stephens and Bell, JJ., concur.